          Case 1:20-cv-01084-VEC Document 18 Filed 05/14/20 Page 1 of 2

Sheehan & Associates, P.C.                          505 Northern Blvd Ste 311, Great Neck NY 11021-5101
spencer@spencersheehan.com                                       tel. 516.303.0552     fax 516.234.7800

                                                                       May 14, 2020
District Judge Valerie E. Caproni
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007
                                                                     Re: 1:20-cv-01084-VEC
                                                                         Hamilton v. Orgain, Inc.
Dear District Judge Caproni:

        This office represents the plaintiff. In accordance with your Honor’s Individual Rules of
Practice in Civil Cases, the parties submit this joint letter to update the Court regarding settlement
negotiations.

       The parties have exchanged settlement offers. The parties are in the process of exchanging
and providing discovery requests. Negotiations continue in good faith in anticipation of
defendant’s submission of a motion to dismiss, which is due to this Court no later than June 8,
2020. Thank you.

                                                              Respectfully submitted,

                                                              /s/Spencer Sheehan
                                                              Spencer Sheehan
          Case 1:20-cv-01084-VEC Document 18 Filed 05/14/20 Page 2 of 2




                                       Certificate of Service

I certify that on May 14, 2020, I served and/or transmitted the foregoing by the method below to
the persons or entities indicated, at their last known address of record (blank where not applicable).

                                    CM/ECF            First-Class         Email             Fax
                                                         Mail
 Defendant’s Counsel                    ☐                  ☐                ☒               ☐
 Plaintiff’s Counsel                    ☒                  ☐                ☐               ☐
 Courtesy Copy to Court                 ☐                  ☐                ☐               ☐


                                                            /s/ Spencer Sheehan
